FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 09-30032
                Plaintiff-Appellee,           D.C. No.
               v.                         3:07-CR-00085-
JEROME JOHN LOEW,                               WFN
             Defendant-Appellant.
                                             OPINION

     Appeal from the United States District Court
               for the District of Idaho
 Wm. Fremming Nielsen, Senior District Judge, Presiding

                 Argued and Submitted
          December 7, 2009—Seattle, Washington

                  Filed February 2, 2010

      Before: Robert R. Beezer, Ronald M. Gould, and
            Richard C. Tallman, Circuit Judges.

                Opinion by Judge Tallman




                           1951
                    UNITED STATES v. LOEW                 1953




                         COUNSEL

Greg S. Silvey, Silvey Law Office, Kuna, Idaho, for
defendant-appellant Jerome John Loew.

Richard A. Friedman (argued), United States Department of
Justice, Washington, D.C.; Gary G. Grindler, Deputy Assis-
tant Attorney General, Criminal Division; Lanny A. Breuer,
Assistant Attorney General, Criminal Division; James M.
Peters, United States Attorney’s Office, Boise, Idaho; Thomas
E. Moss, United States Attorney, for plaintiff-appellee United
States of America.


                         OPINION

TALLMAN, Circuit Judge:

   Defendant-Appellant Jerome John Loew appeals from his
conviction and sentence on eleven counts of interstate harass-
ment, obscene telephone calls, stalking, violation of protec-
tion orders, and telephone threats. At sentencing, the district
court’s upward adjustments and departures resulted in a
guideline range of 151 to 188 months. The court sentenced
Loew to 180 months. Loew challenges the indictment, jury
instructions, and various upward sentencing adjustments and
departures. We here examine only Loew’s objection to the
restraint of the victim upward adjustment; the remainder of
Loew’s appeal is discussed in a contemporaneously filed
1954                    UNITED STATES v. LOEW
memorandum disposition. We affirm as to all issues pre-
sented.

                                    I

  The victims of Loew’s crimes were R.S.,1 a resident of
Lewiston, Idaho, and her teenage son. During the relevant
period, Loew resided across the Snake River in Clarkston,
Washington. R.S. met Loew in October 2005 through her
neighbor Michael Tyndall. When she met Loew, R.S., a
mother of three, was engaged in a contentious divorce and
custody battle.

   Loew claimed to be a handyman and contractor and offered
to do work on R.S.’s home for a low price. R.S. hired Loew
to make some repairs around the house to prepare it for sale.
While Loew was working on R.S.’s house, he began listening
to her telephone calls and struck up conversations with her
regarding her divorce, her disabilities, and her financial prob-
lems. Loew became more and more involved in R.S.’s life.
During this period, R.S. realized that the work she had hired
Loew to do was not getting done and that Loew spent more
time talking with her than he did working on the house. She
also started receiving obscene telephone calls from Loew at
all hours of the day and night and found sexually explicit pic-
tures outside her house. R.S. asked Loew to come over only
to work on the house, rather than as a friend, which made him
angry. Eventually, she told him not to return at all. At that
point, Loew’s behavior became even more upsetting to R.S.
and she contacted the police. Loew’s pattern of stalking,
obscene telephone calls, and threats escalated from April
2006, when R.S. first contacted the police, through January
2007. Eventually, he was arrested and charged in federal
court.
  1
   The victim is referred to by her initials to respect her privacy.
                    UNITED STATES v. LOEW                 1955
   Loew was convicted following trial by jury in June 2008.
The Presentence Investigation Report (“PSR”) presented to
the district court before sentencing recommended, among
other adjustments not relevant here, a two-level upward
adjustment for restraint of the victim. At sentencing on Janu-
ary 15, 2009, the government presented testimony from R.S.
and her neighbor Tyndall to support the requested adjustment.

   Tyndall lived only a few blocks from R.S. in 2006. On the
morning of September 13, 2006, when Tyndall was coming
off a three-day methamphetamine binge, Loew spoke with
Tyndall and told him to go to R.S.’s house and convince her
not to press charges against Loew. In exchange, Loew told
Tyndall that he could take some of R.S.’s son’s Dexedrine
prescription. Later that day, when R.S. was on the phone with
a friend, she heard someone come into her house and dump
out her purse. When she went to investigate, she saw Tyndall
going through the contents of her purse looking for her son’s
prescription. When Tyndall saw R.S., he grabbed her and
forcibly dragged her out to his truck.

   In the truck Tyndall told R.S. that “Jerry got first dibs.”
Tyndall tied her wrists and ankles so she could not get out of
the truck. He told her that she needed to tell Loew’s attorney
that everything she had complained of was a lie and that Tyn-
dall and Loew were prepared to torture her to convince her to
recant. He then drove her to Waha Lake, Idaho, where he told
her that they were going to meet Loew. Loew never arrived.
While at Waha Lake, Tyndall sexually assaulted R.S. After
the assault he drove her to a grocery store in Clarkston, Wash-
ington, near Loew’s home, and called Loew from a pay
phone. When Loew did not answer the phone, Tyndall drove
them past Loew’s home. His car was not in the drive, so they
left. When R.S. suggested her friend was likely looking for
her at her house because he had been speaking with her on the
telephone when she was abducted, Tyndall drove by the house
to find out. When they neared R.S.’s house, Tyndall encoun-
tered several police vehicles and attempted to speed up to
1956                   UNITED STATES v. LOEW
evade them, however, he was quickly pulled over by the
police. Tyndall was arrested and R.S. was freed. Tyndall pled
guilty to kidnapping and battery as a result of these events.

   At sentencing Tyndall testified that he went to R.S.’s home
on September 13, 2006, because Loew told him to threaten
R.S. to convince her to drop the charges against Loew. Tyn-
dall claimed that Loew did not specifically ask Tyndall to kid-
nap or tie up R.S., but Loew did want Tyndall to pressure R.S.
and tell her that she wasn’t going to win and that Loew would
make her life miserable. The district court overruled Loew’s
objection to the enhancement for restraint of the victim. It
determined, by a preponderance of the evidence, that Loew
had enlisted Tyndall to intimidate R.S. and had arranged for
her to be threatened and kidnapped, which led to the sexual
assault. The court adopted the facts as explained in the PSR
and found that Loew’s inducement of Tyndall’s crimes sup-
ported the two-level upward adjustment for restraint of the vic-
tim.2

                                   II

   “We review the district court’s interpretation of the Sen-
tencing Guidelines de novo, the district court’s application of
the Guidelines to the facts for abuse of discretion, and the dis-
trict court’s factual findings for clear error.” United States v.
Garro, 517 F.3d 1163, 1167 (9th Cir. 2008) (citing United
States v. Cantrell, 433 F.3d 1269, 1279 (9th Cir. 2006)). “Al-
though the Guidelines are only advisory, a material error in
calculating the sentencing range is grounds for resentencing.”
Id. (citing Cantrell, 433 F.3d at 1280).
  2
   Because we affirm the sentencing adjustment on the basis of Tyndall’s
kidnapping of R.S., we do not reach the alternative ground proffered by
the district court that the adjustment was proper as a result of an August
10, 2006, incident between Loew and R.S., when Loew reached into
R.S.’s vehicle and grabbed her car keys out of her hand.
                     UNITED STATES v. LOEW                   1957
   A district court abuses its discretion when it applies the
incorrect legal rule or its application of the correct legal rule
is “(1) ‘illogical,’ (2) ‘implausible,’ or (3) without ‘support in
inferences that may be drawn from the facts in the record.’ ”
United States v. Hinkson, 585 F.3d 1247, 1261-62 (9th Cir.
2009) (en banc) (quoting Anderson v. City of Bessemer City,
470 U.S. 564, 577 (1985)). Likewise, a district court’s factual
finding is clearly erroneous if it is illogical, implausible, or
without support in the record. Id. at 1262.

                               III

   [1] A two-point offense level upward adjustment is appro-
priate when the victim of a crime was physically restrained in
the course of the offense. U.S. Sentencing Guidelines Manual
§ 3A1.3 (2008) [hereinafter USSG or Guideline]. “ ‘Physi-
cally restrained’ means the forcible restraint of the victim
such as by being tied, bound, or locked up.” USSG § 1B1.1
cmt. n.1(K). Loew challenges the restraint of the victim
adjustment imposed as a result of Tyndall’s kidnapping and
assault of R.S.

   [2] The relevant conduct for sentencing adjustments
includes “all acts and omissions committed, aided, abetted,
counseled, commanded, induced, procured, or willfully
caused by the defendant . . . that occurred . . . in the course
of attempting to avoid detection or responsibility for [the
offense of conviction].” USSG § 1B1.3(a)(1). Relevant con-
duct also includes “all harm that resulted from the acts and
omissions specified” above. Id. § 1B1.3(a)(3). The phrase “re-
sulted from” establishes a causation requirement that is satis-
fied when the harm was a “direct result” or “flowed naturally”
from the defendant’s conduct. United States v. Hicks, 217
F.3d 1038, 1048 (9th Cir. 2000) (citation omitted).

  [3] Hicks compared the causation requirement of Guideline
section 1B1.3(a)(3) to the concept of proximate cause. Id. at
1048-49 (citations omitted). The court, therefore, applied the
1958                     UNITED STATES v. LOEW
doctrine of intervening causes to the concept of relevant con-
duct under section 1B1.3(a)(3): “losses caused by the inter-
vening, independent, and unforeseeable criminal misconduct
of a third party do not ‘result[ ] from’ the defendant’s crime
and may not be considered.” Hicks, 217 F.3d at 1049 (limiting
a fraud defendant’s adjusted offense level under Guideline
section 2F1.1 for the amount of the loss, where an unrelated
criminal actor also defrauded the victim bank as it foreclosed
on properties originally purchased by Hicks through fraudu-
lently obtained loans).

   The district court concluded that Loew induced Tyndall to
threaten and kidnap R.S., which led to her being bound and
assaulted. This is a factual finding that we review for clear
error. See Garro, 517 F.3d at 1167; see also United States v.
Lavender, 224 F.3d 939, 941-42 (9th Cir. 2000) (district
court’s determination that a co-conspirator’s actions were rea-
sonably foreseeable reviewed for clear error). Loew concedes
that he induced or caused Tyndall to tamper with a witness in
an attempt to avoid responsibility for his crimes and that Tyn-
dall physically restrained R.S.3 However, he argues that the
restraint, kidnapping, and sexual assault were not foreseeable
results of Loew’s demand that Tyndall threaten and intimidate
R.S. Essentially, Loew argues that we should find that Tyn-
dall’s conduct was an intervening cause of R.S.’s restraint for
which Loew should not be held responsible at sentencing
under Hicks. See 217 F.3d at 1049. We disagree.
  3
    Under Guideline section 1B1.3 relevant conduct also includes, “in the
case of a jointly undertaken criminal activity (. . . whether or not charged
as a conspiracy), all reasonably foreseeable acts and omissions of others
in furtherance of the jointly undertaken criminal activity, that occurred . . .
in the course of attempting to avoid detection or responsibility for [the
offense of conviction].” USSG § 1B1.3(a)(1)(B). We note that Loew and
Tyndall were essentially acting in an uncharged conspiracy to prevent R.S.
from cooperating in the investigation and prosecution of Loew for the
crimes of conviction when Tyndall agreed to threaten R.S. at Loew’s
request.
                    UNITED STATES v. LOEW                  1959
   [4] Because the district court specifically found that Loew
induced Tyndall to threaten R.S. to derail the investigation
and prosecution of Loew, Hicks does not support Loew’s
claim. Even applying the doctrine of intervening causes from
Hicks, Loew is responsible for the restraint of R.S. It is fore-
seeable that threatening and intimidating a victim could lead
to restraint of that victim. The fact that the exact form the
restraint took in this case (physical binding, kidnapping, and
sexual assault) might not have been discussed does not mean
it was not foreseeable that Tyndall would be required to phys-
ically restrain R.S. to achieve Loew’s goal. Furthermore, Tyn-
dall’s actions were not truly independent of Loew because
they were specifically induced by Loew. The district court’s
inherently factual determination that Loew induced Tyndall’s
restraint of the victim was not illogical, implausible, or with-
out support in the record. See Hinkson, 585 F.3d at 1262.
Because Loew’s inducement was a proximate cause of Tyn-
dall’s restraint of R.S., and the restraint was induced to cover
up Loew’s own crimes, the two-point restraint of the victim
enhancement was proper.

  AFFIRMED.